ORDER
ROBERT H. OBRINGER of MARLTON, who was admitted to the bar of this State in 1982, having pleaded guilty to a Federal Information charging him with mail fraud, in violation of 18 U.S.C.A. § 1341, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ROBERT H. OBRINGER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ROBERT H. OBRINGER be restrained and enjoined from practicing law during the period of his suspension; and it is further •
ORDERED that ROBERT H. OBRINGER comply with Rule 1:20-20 dealing with suspended attorneys.